DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-4, in the reply filed on 09 July 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, instant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al. (US Serial No. 20130260092), in view of Hirade et al. (US Serial No. 2016/0102216).
Regarding claims 1-4; Araki et al. teaches, in a preferred embodiment, an ink composition comprising 24 parts NVC (N-vinylcaprolactam; Tg 90°C), 15 parts A-2-1 (N-isopropylacrylamide; Tg 134°C), 5 parts B-1 (urethane acrylate oligomer; Tg -10°C), 5 parts EOEOEA (2-(2-ethoxyethoxy)ethyl acrylate, Tg -70°C), 14 parts IBOA (isobornyl acrylate, Tg 94°C), 18 parts PEA (phenoxy ethyl acrylate, Tg -22°C), 9 parts cyan pigment (comprises 4.5 parts PEA), and 2 parts D1 ((2-(2-vinyloxy)ethyl)acrylate, Tg 39°C; instant claim 4) [Ex22; T4; 0304-0323], which totals 87.5 parts of polymerizable compounds.  Based on Examiner’s calculations, the Example 22 of Araki et al. teaches 8% by weight of multifunctional polymerizable compounds (B-1 and D1, instant claim 3) and 92% by weight of monofunctional polymerizable compounds, wherein the weighted mean of glass transition temperature of homopolymers of the polymerizable compounds is about 53.36°C (instant claim 2).  
Araki et al. fails to explicitly disclose a weight means of SP values of the polymerizable compounds with the content mass ratio of each of the polymerizable compounds taken as a weight is from 9.5 to 10.0.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants’ claims patentable in the absence of unexpected results.  See In re Aller, 105 USPQ 233; see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to optimize a weighted means of SP values (by selection of monomers), and would have been motivated to do so in order to achieve excelling dispersion stability; if the SP value is too low the adsorption affinity between a pigment and a dispersant would not be improved and if the SP value is too high, the inner agglomeration force becomes too strong, as suggested by Hirade et al. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767